Citation Nr: 1447717	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12- 35 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for multiple myeloma with anemia, claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation.  

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation.  

3.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied service connection for multiple myeloma with anemia, type II diabetes mellitus, and hypertension.  In June 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In August 2014, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  During this hearing, the Veteran submitted additional evidence, along with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  38 C.F.R. §§ 20.800, 20.1304 (2013).

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records, dated from May 2010 through August 2013, as well as the August 2014 Board hearing transcript.  A review of the remaining documents in Virtual VA and VBMS reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the claims on appeal are being remanded to the AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

With regard to the multiple myeloma claim  a review of the claims file shows a September 2009 statement from Dr. L.M.B (a VA physician) which indicates that the Veteran was diagnosed with multiple myeloma in 2005.  Significantly, Dr. L.M.B. wrote that the Veteran was exposed to ionizing radiation during his military service and that this exposure is recognized in the medical literature as a cause for the subsequent development of multiple myeloma.  Also, in a September 2009 statement from Dr. A.R. (another VA physician), Dr. A.R. wrote that the Veteran's multiple myeloma was a condition "presumed" to be caused by military service and was as likely as not related to the Veteran's active military duty (to include exposure to ionizing radiation and herbicides).  

During the August 2014 Board hearing, the Veteran testified that he was exposed to ionizing radiation in 1953 while being transferred from Korea to the 42nd Heavy Bomb Wing in Caribou, Maine at Loving Air Force Base.  He contends that he worked as a wing statistician and was responsible for readiness of the 42nd Flight.  In this capacity, he was positioned in a pressurized compartment of a bomb bay of an armed nuclear aircraft for approximately 6 and one-half hours.  Thereafter, according to the Veteran, he was hospitalized for nausea due to suspected onslaught of radiation poisoning.  Unfortunately, there is no confirmation of these incidents as the majority of the Veteran's service treatment and personnel records are not of record.  Significantly, the claims file includes a December 2009 response from the Personnel Information Exchange System (PIES) that the Veteran's records are "fire related."  

The Board notes that while multiple myeloma is a presumptive disease under 38 C.F.R. § 3.309(d), the Veteran is not a "radiation-exposed Veteran" for the purposes of applying the pertinent regulations.  Specifically, there is no allegation that the Veteran's claimed radiation exposure is the result of any radiation-risk activity as defined under 38 C.F.R. § 3.309(d)(3), contemplating activities related to World War II.  Also, multiple myeloma is not a presumptive disease under either 38 C.F.R. § 3.316 (pertaining to mustard gas) or 38 C.F.R. § 3.309(e) (pertaining to herbicides).   However, pursuant to Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), the Board must not only determine whether the Veteran has a disability related to service on a presumptive basis but also on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

The claims file was forwarded to the Defense Threat Reduction Agency (DTRA) for review in December 2009.  DTRA responded to this request for information by way of an April 2010 letter.  In that letter, DTRA explained that the Veteran had alleged exposure to radiation while in proximity to nuclear weapons while assigned to the 42nd Heavy Bomb Wing, Loring Air Force Base (AFB), Maine.  Additionally, he indicated that he was on leave to the vicinity of Hiroshima while serving in Korea.  DTRA wrote that the Veteran's service records could not be found at the National Personnel Records Center (NPRC) in St. Louis, Missouri as they were apparently destroyed in a fire that occurred there in 1973.  Because this primary source was unavailable, a search of alternate unit records was required to provide an outline of his service.  

It was noted that the Veteran's discharge papers indicated that he served on active duty from August 15, 1992 to August 14, 1956.  Unit morning reports show that he was assigned to Headquarters, 42nd Air Base Group, Loring AFB, Maine from December 1, 1954 to October 13, 1955, with a military occupational specialty of Statistical Specialist (68150).  The Veteran was on temporary duty to Sheppard AFB, Texas, from March 5 to May 18, 1955 to pursue coursework in Statistical Services.  He was assigned to Headquarters, 42nd Bomb Wing (Heavy), Loring AFB, from October 13, 1955 to August 14, 1956 (separation from service).  Morning reports show no temporary duty for the Veteran to the vicinity of the Nevada Test Site or the Pacific Proving Ground.  Additionally, after a careful search of dosimetry data, there was no record of radiation exposure for the Veteran.  

Significantly, it was noted that, per 38 C.F.R. § 3.311(a)(2)(i) and (ii), the scope of the Nuclear Test Personnel Review (NTPR) program was limited to providing information regarding the activities and radiation exposure histories of individuals who participated in United States (U.S.) atmospheric nuclear tests (1945 to 1962) and the occupation of Hiroshima and Nagasaki, Japan, following World War II.  Exposure to radiation from sources other than U.S. atmospheric nuclear testing or the occupation of Hiroshima and Nagasaki was beyond the purview of DTRA.  For information on radiation exposure from sources other than nuclear testing or the occupation of Hiroshima or Nagasaki, it was suggested that an inquiry be sent to:

      HQ Air Force Medical Support Agency
      (HQ AFMSA/SG3PR)
      1400 Key Boulevard, Suite 400
      Arlington, VA 22209-1554

It was noted that this office was responsible for maintaining occupational dosimetry data for Air Force Personnel.  

Unfortunately, it appears that the RO never sent an inquiry to the HQ Air Force Medical Support Agency as was suggested by the DTRA in the April 2010 letter.  Given that the Veteran's allegation of radiation is from a source other than U.S. atmospheric nuclear testing or the occupation of Hiroshima and Nagasaki and, as such, is beyond the purview of the DTRA, on remand, an attempt should be made to verify the Veteran's allegation of radiation exposure with the HQ Air Force Medical Support Agency, and any other appropriate source(s).  Any additional action necessary for independent verification of the alleged exposure, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.  If the Veteran's alleged exposure to ionizing radiation is verified, the AOJ should arrange to obtain a VA medical opinion.

With regard to the diabetes mellitus and hypertension  claims, a review of the claims file shows a November 2008 VA record indicating that the Veteran was first diagnosed with diabetes mellitus in December 2004 and was first diagnosed with hypertension in December 1996.  Significantly, in a September 2009 statement from Dr. A.R., she wrote that the Veteran's diabetes was a condition "presumed" to be caused by military service and was as likely as not related to the Veteran's active military duty (to include exposure to ionizing radiation and herbicides).  

During the August 2014 Board hearing, the Veteran testified that he was exposed to herbicides and mustard gas in the spring of 1953 for approximately six weeks while attending the Chemical, Biological, and Radiological Warfare School at the former Naval Academy of Japan.  He indicated that herbicides were still in the developmental stage at that time and that he was issued respiratory masks and gloves to avoid contact with the chemicals.  He also indicated that he was hospitalized during this assignment as a result of severe nausea, vomiting, and fever.  Unfortunately, there is no documentation of these incidents; the majority of the Veteran's service treatment and personnel records are not of record.  As above, the claims file includes a December 2009 response from the Personnel Information Exchange System (PIES) that the Veteran's records are "fire related."  

The Board notes that while diabetes mellitus is a presumptive disease under 38 C.F.R. § 3.309(e), the Veteran is not a "Vietnam era veteran" for the purposes of applying the pertinent regulations.  Specifically, the regulation only pertains to veteran's who served in the Republic of Vietnam from January 9, 1962 to May 7, 1975 and the Veteran served prior to that time period, from August 15, 1952 to August 14, 1956.  Also, neither diabetes nor hypertension are presumptive diseases under either 38 C.F.R. § 3.316 (pertaining to mustard gas) or 38 C.F.R. § 3.309(d) (pertaining to radiation exposure).   Again, however, pursuant to Combee, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), the Board must not only determine whether the Veteran has a disability related to service on a presumptive basis but also on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

As above, the Board notes that diabetes mellitus is a presumptive disease under 38 C.F.R. § 3.309(e).  This is due to scientific studies relating diabetes mellitus to herbicide exposure.  See 59 Fed. Reg. at 342  (1994).  While hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e), the National Academy of Sciences (NAS) Institute of Medicine's (IOM's) Veterans and Agent Orange: Update 2010 suggests an association between hypertension and herbicide exposure.  See Clark v. Shinseki, Not Reported in Vet. App., 2013 WL 6729512 (Vet. App.) where the 2010 NAS study triggered the Board's obligation to provide the veteran with an examination.  Also, in a 2014 update, NAS placed hypertension in the  "Limited or Suggestive Evidence of Association" category.  See 79 Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, pages 20308-01 (April 11, 2014).

Unfortunately, VA has not yet attempted to verify the Veteran's allegation of herbicide and/or mustard gas exposure.  As such, on remand, the AOJ should undertake any necessary development to attempt to verify the Veteran's allegation of such exposure.  Specifically, the AOJ should request that the United States Army and Joint Services Records Research Center (JSRRC), and/or any other appropriate source(s), research herbicide and/or mustard gas use in 1953 of the Chemical, Biological, and Radiological Warfare School at the former Naval Academy of Japan and, if substantiated, research whether the Veteran participated in such a program.  Any additional action necessary for independent verification of the alleged exposure, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.  If the Veteran's alleged exposure to herbicides and/or mustard gas is verified, the AOJ should undertake appropriate action to obtain medical etiology opinions from (an) appropriate VA physician(s).

The Board is aware that requests to JSRRC are typically limited to periods of no more than 60 days.  However, the AOJ may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist.  38 C.F.R. § 3.159(c) (2013).

Also, potentially pertinent to all claims on appeal, it appears that there may be outstanding VA treatment records not yet associated with the record.  A review of the claims file shows that the Veteran consistently sought VA treatment from September 2007 through August 2013,  but that there are no treatment records dated after August 2013.  On remand, the AOJ should obtain any outstanding VA treatment records since August 2013.  

To ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional  information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 


Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from August 2013 to the present, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran  provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses have been associated with the claim, undertake necessary action, to particularly include the HQ Air Force Medical Support Agency, and any other appropriate source(s), to attempt to independently verify the likelihood of the Veteran's exposure to ionizing radiation while serving as a wing statistician, positioned in a pressurized compartment of a bomb bay of an armed nuclear bomb for approximately 6 and a half hours.

Any additional action necessary for independent verification of the Veteran's exposure to ionizing radiation, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by HQ Air Force Medical Support Agency.

5.  After all records and/or responses have been associated with the claim, undertake necessary action, to particularly include contact with the JSRRC, and/or any other appropriate source(s), to attempt to independently verify whether the Veteran participated in the Chemical, Biological, and Radiological Warfare School at the former Naval Academy of Japan in 1953 and, if so, the likelihood of the Veteran's exposure to herbicides, mustard gas, and/or other harmful chemicals during his participation in this program.  

Any additional action necessary for independent verification of the Veteran's exposure to herbicides and/or mustard gas, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

6.  If, and only if, the Veteran's alleged exposure to ionizing radiation, herbicides, and/or mustard gas is/are established, undertake appropriate action to obtain medical etiology opinions from one or more appropriate VS physician(s).

  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual(s) designated to provide the opinion(s), and the opinion(s) should include discussion of the Veteran's documented medical history and assertions. 

With respect to each multiple myeloma, diabetes mellitus, and hypertension (as appropriate), the physician(s), the examiner should offer opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that disability is the result of Veteran's service-particularly, any established exposure to ionizing radiation, herbicides, and/or mustard gas therein.

Complete, clearly-stated rationale for the conclusion(s) reached must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999. 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



